Case 3:21-cr-00013-HES-JBT Document 1 Filed 02/18/21 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT me a COURT

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION CLERK U S DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA
UNITED STATES OF AMERICA

v. CASE NO. 3:21-cr-13-HES- FBT
18 U.S.C. § 922(g)(3)
ADAM AVERY HONEYCUTT
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about February 11, 2021, in the Middle District of Florida, the
defendant,
ADAM AVERY HONEYCUTT,
knowing that he was an unlawful user of a controlled substance as defined in
21 U.S.C. § 802, that is, marijuana, did knowingly possess, in and affecting
interstate and foreign commerce, a Glock .45 caliber pistol, a Rossi .44 caliber

revolver, and a Jennings .22 caliber pistol.

In violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).
Case 3:21-cr-00013-HES-JBT Document1 Filed 02/18/21 Page 2 of 4 PagelD 2

FORFEITURE

l. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

2 Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendant, ADAM AVERY HONEYCUTT, shall forfeit to the United States,
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all firearms and
ammunition involved in or used in the violation.

3. The property to be forfeited includes, but is not limited to, the

following:
a. a Glock .45 caliber pistol;
b. a Rossi .44 caliber revolver; and
Cc. a Jennings .22 caliber pistol.
4. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

Cc. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 3:21-cr-00013-HES-JBT Document 1 Filed 02/18/21 Page 3 of 4 PagelD 3

€. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

fu Mes ot dane

Forep erson

MARIA CHAPA LOPEZ
United States Attorney

By: PF pear PEt hie.

LAURA COFER TYLOR ~
Assistant United States Attorney

eo.

By: GG

“FRANK M. TALBOT
Assistant United States Attorney
Chief, Jacksonville Division
Case 3:21-cr-00013-HES-JBT Document1 Filed 02/18/21 Page 4 of 4 PagelD 4

FORM OBD-34
2/18/21 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA

VS.

ADAM AVERY HONEYCUTT

 

INDICTMENT

Violations: 18 U.S.C. § 922(g)(3)

 

A true bill,

Dede thitpel lige

Forepersort

 

 

 

 

 

 

Bail $

 

 

 

GPO 863 525
